Case 2:19-cv-18652-MCA-LDW Document 10 Filed 12/11/19 Page 1 of 2 PagelD: 240

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

RYAN R. KRUEGER, Derivatively on behalf
of Nominal Defendant PERRIGO
COMPANY PLC,

Plaintiff,
¥V.

BRADLEY A. ALFORD, ROLF A.
CLASSON, ADRIANA KARABOUTIS,
JEFFREY B. KINDLER, DONAL
O’CONNOR, GEOFFREY M. PARKER,
THEODORE R. SAMUELS, JEFFREY C.
SMITH, LAURIE BRLAS, GARY M.
COHEN, JACQUELYN A FOUSE, ELLEN
R. HOFFING, MICHAEL J. JANDERNOA,
GERALD K. KUNKLE, HERMAN
MORRIS, JR., MURRAY S. KESSLER,
JOHN T. HENDRICKSON, JOSEPH C.
PAPA, JUDY L. BROWN, RONALD L.
WINOWIECKI, DOUGLAS S. BOOTHE,
and MARC COUCKE,

Defendants,
PERRIGO COMPANY PLC,

Nominal Defendant.

 

 

Civ. No. 2:19-cv-18652(MCA/LDW)

NOTICE OF APPEARANCE OF
R. SCOTT THOMPSON

Please enter the appearance of R. Scott Thompson of Wollmuth Maher & Deutsch LLP

as co-counsel for Defendant Douglas S. Boothe in this matter. | certify that I am admitted to

35742/2
12/11/2019 2031450181
Case 2:19-cv-18652-MCA-LDW Document 10 Filed 12/11/19 Page 2 of 2 PagelD: 241

practice in this Court.

Dated: December 11, 2019

By:  /s/R. Scott Thompson
R. Scott Thompson
WOLLMUTH MAHER & DEUTSCH LLP
51 JFK Parkway
Short Hills, New Jersey 07078
212.556.0364
sthompson@wmd-law.com

 

Co-counsel for Defendant Douglas S.
Boothe

CERTIFICATION OF SERVICE
I, R. Scott Thompson, hereby certify that on December 11, 2019, I caused the foregoing
Notice of Appearance, filed through the CM/ECF system, to be sent electronically to the

registered participants in this case as identified on the Notice of Electronic Filing.

/si R. Scott Thompson
